  Case 17-60935-can11            Doc 726 Filed 12/20/18 Entered 12/20/18 15:28:11                    Desc
                                   Main Document     Page 1 of 2

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MISSOURI


 In re:
                                                               Case # 17-60935-11
 417 Rentals, LLC                                              Chapter 11

                                          Debtor.

                            ORDER AUTHORIZING SALE OF REAL ESTATE

          The Court having considered the Motion for Order Authorizing Sale of Real Estate of 6251 State

Highway O, Ash Grove, Missouri [Doc. 290] finds that the Motion should be granted; it is therefore

          ORDERED that the sale of the property located at 6251 State Highway O, Ash Grove, Missouri is

hereby approved; and it is further

          ORDERED that after the payment of all customary costs relating to the sale, the proceeds be paid to

Systematic Savings Bank, but in no event will Systematic Savings Bank be paid less than $116,500.00; and it

is further

          ORDERED that Systematic Savings Bank has three business days after receipt of the closing

statement to object to the costs of the sale and in the event that such objection is made and the parties are

unable to reach a resolution, the disputed issues will be immediately submitted to the Court.

          IT IS SO ORDERED this 20th day of December, 2018.




                                         ____/s/ Cynthia A. Norton_____________________
                                         THE HONORABLE CYNTHIA A. NORTON
                                         CHIEF UNITED STATES BANKRUPTCY JUDGE
  Case 17-60935-can11   Doc 726 Filed 12/20/18 Entered 12/20/18 15:28:11   Desc
                          Main Document     Page 2 of 2



Submitted by:

By: /s/ Ronald S. Weiss
Ronald S. Weiss         MO #21215
BERMAN, DeLEVE, KUCHAN & CHAPMAN, LLC
1100 Main, Suite 2850
Kansas City, Missouri 64105
 (816) 471-5900 Phone / (816) 842-9955 Fax
Email: rweiss@bdkc.com
ATTORNEYS FOR DEBTOR
And

By / s / J. Mark Haseltine
J. Mark Haseltine, MO #28703
SPRINGER & HASELTIN
3041 S. Kimbrough, #103
Springfield, MO 65807
(417) 862-0792 Phone / (417) 862-8322 Fax
Email: jmarkhaseltine@gmail.com
ATTORNEYS FOR SYSTEMATIC SAVINGS BANK




                                       2
